Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 1 of 33 PageID 376




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

   CLEARVIEW IMAGING, LLC d/b/a
   CLEARVIEW OPEN MRI, as
   assignee, individually, and on behalf
   of all similarly situated,                                     Class Representation

                     Plaintiff,                                   Case No. 8:19-cv-1299-MSS-CPT
   vs.

   PROGRESSIVE AMERICAN
   INSURANCE COMPANY,

               Defendant.
   _____________________________________/

                         FIRST AMENDED1 CLASS ACTION COMPLAINT
                                AND DEMAND FOR JURY TRIAL

            Pursuant to Federal Rules of Civil Procedure 7(a)(1), 15(a)(1)(B), and 23, Plaintiff,

   Clearview Imaging, LLC d/b/a Clearview Open MRI (the "Health Care Provider"), as assignee,

   individually, and on behalf of all similarly situated, hereby asserts the following claims against

   Defendant Progressive American Insurance Company (the "Insurance Company"), and states:

                                            Preliminary Allegations

            1.       This is an action asserting class action claims and/or individual claims for

   declaratory relief, injunctive relief, and damages.

            2.       The Health Care Provider is, and at all material times has been, a Florida




   1
    This lawsuit was originally filed in the Circuit Court of the Florida Thirteenth Judicial Circuit for Hillsborough
   County, Florida. On May 30, 2019, the Defendant removed this case to this Court pursuant to the Class Action
   Fairness Act ("CAFA"), 28 U.S.C. § 1332(d), and 28 U.S.C. § 1453, as well as 28 U.S.C. §§ 1441 and 1446, and
   U.S. M.D. Fla. Local Rule 4.02. Because the initial complaint was pled to conform to the Florida Rules of Civil
   Procedure, this amended complaint is being filed to conform to the Federal Rules of Civil Procedure and to
   otherwise update the allegations of the initial complaint. See, Doc. 18.
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 2 of 33 PageID 377




   professional association that provides health care services to Florida residents who have

   sustained personal injuries in motor vehicle accidents, and who have assigned to the Health

   Care Provider their insurance benefits under motor vehicle insurance policies issued by the

   Insurance Company.

          3.      The Insurance Company is an Ohio corporation doing business under the laws

   of the State of Florida, and at all material times, sold motor vehicle insurance, including

   personal injury protection ("PIP") coverage, in the State of Florida.

          4.      This case involves terms and conditions generally found in all of the Insurance

   Company's motor vehicle insurance policy forms used in the State of Florida since 2013, which

   for purposes of this case, are substantially identical in all material respects. A sample of policy

   Form 9611A FL (07/13) is attached hereto as "Exhibit A" (the "2013 Insurance Policy"). A

   sample of policy Form 9611A FL (07/17) is attached hereto as "Exhibit B" (the "2017

   Insurance Policy").

          5.      This case involves a dispute concerning the amount of insurance benefits which

   must be paid by the Insurance Company pursuant to the terms of the 2013 Insurance Policy and

   the 2017 Insurance Policy (collectively, the "Insurance Policy"), when the Insurance Company

   erroneously and unlawfully reduces the 20% portion of a medical bill that is covered only by

   the insured patient's coinsurance or co-payment obligation.

          6.      The legal issues at the crux of this lawsuit are: (a) whether an insurance company

   is lawfully authorized to extend and apply the "schedule of maximum charges" described in

   Section 627.736(5)(a)1, Florida Statutes (2012-2019) to reduce the 20% portion of an insured

   patient's medical bill that is covered only by the insured patient's own coinsurance or co-




                                                     2
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 3 of 33 PageID 378




   payment obligation, and (b) if not, whether the Insurance Company has agreed in the Insurance

   Policy to be responsible for paying the insured patient's health care provider for the amount of

   the unlawful reduction.

          7.      Venue is proper in the U.S. District Court of the Middle District of Florida

   because a substantial part of the events or omissions giving rise to the claims occurred in this

   judicial district, and/or because the Insurance Company is a corporation subject to personal

   jurisdiction in this judicial district at the time the action was commenced.

          8.      All conditions precedent to the maintenance of this action have occurred, have

   been performed, or have been waived.

          Background Information Concerning Florida Motor Vehicle No-Fault Law

          9.      The "Florida Motor Vehicle No-Fault Law" was originally enacted in 1971 and

   is a set of 12 statutes found in Sections 627.730 through 627.7405, Florida Statutes. See, Ch.

   71-252, Laws of Fla. (1971).

          10.     This case involves the versions of the Florida Motor Vehicle No-Fault Law in

   effect since January 1, 2013, as enacted in Chapter 2012-197, Laws of Florida.

          11.     PIP coverage is governed by Section 627.736, Florida Statutes (the "PIP

   statute"), which is one of the statutes within the Florida Motor Vehicle No-Fault Law.

          12.     Pursuant to Section 627.7407(2), Florida Statutes, any PIP insurance policy in

   effect on or after January 1, 2008 "shall be deemed to incorporate the provisions of the Florida

   Motor Vehicle No-Fault Law…."

          13.     Since 1971, the PIP statute has always included provisions which explained that

   PIP insurers are required to pay up to $10,000 of the insured's reasonable medical expenses.




                                                    3
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 4 of 33 PageID 379




   See, §627.736(1), Fla. Stat. (1971-2019). This provision is known as the PIP statute's

   "reasonable medical expenses coverage mandate" (the "Reasonable Medical Expenses

   Coverage Mandate"). As explained by the Florida Supreme Court, "no insurer can disclaim"

   the PIP statute's Reasonable Medical Expenses Coverage Mandate. Allstate Ins. Co. v.

   Orthopedic Specialists, 212 So.3d 973, 977 (Fla. 2017).

            14.      The PIP statute's Reasonable Medical Expenses Coverage Mandate requires all

   motor vehicle insurance policies to pay 80% of "all reasonable expenses" for medical services

   covered by PIP. See, §627.736(1)(a), Fla. Stat. (2012-2019).

            15.      While PIP insurance covers 80% of the insured's reasonable medical expenses,

   the insured is personally responsible for paying the remaining 20% portion of the medical bill

   as coinsurance, which is also sometimes referred to as the co-payment.

            16.      Since 1971, the PIP statute has always included a fact dependent method (the

   "Fact Dependent Method") for calculating the amount of reasonable medical expenses

   covered by PIP statute's Reasonable Medical Expenses Coverage Mandate. See, §627.736(5),

   Fla. Stat. (1971-1997); §627.736(5)(a), Fla. Stat. (1998-2007); §627.736(5)(a)1, Fla. Stat.

   (2008-2011); §627.736(5)(a), Fla. Stat. (2012-2019).

            17.      Starting in 2008, the Florida Legislature added a second alternative payment

   calculation method, which is optional and permissive, and states that PIP insurers "may limit

   reimbursement to 80 percent of [an enumerated] schedule of maximum charges" and that

   method is commonly referred to as the "Fee Schedule Method."2 See, §627.736(5)(a)2-5, Fla.



   2
     See, e.g., Geico Gen. Ins. Co. v. Virtual Imaging Services, Inc., 141 So.3d 147, 158 (Fla. 2013) (referring to the
   "fee schedule method").




                                                              4
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 5 of 33 PageID 380




   Stat. (2008-2011); §627.736(5)(a)1-5, Fla. Stat. (2012-2019).3

            18.      Under the PIP statute, only the "insurer" is allowed to limit its own

   "reimbursement" to 80% of the schedule of maximum charges set forth in the Fee Schedule

   Method. See, §627.736(5)(a)1, Fla. Stat. (2012-2019); Progressive Select Ins. Co. v. Florida

   Hosp. Med. Cntr., 260 So. 3d 219, 224 (Fla. 2018) ("section 627.736(5)(a)1. only permits an

   'insurer' to limit 'reimbursement' based on the schedule of maximum charges").

            19.      In contrast, the Fee Schedule Method does not apply to any "amounts that are

   not covered by the insured's personal injury protection coverage due to the coinsurance amount

   or maximum policy limits." See, §627.736(5)(a)4, Fla. Stat. (2012-2019). In other words, the

   Fee Schedule Method does not apply to portions of a medical bill that the insured is solely

   responsible for paying. See, Progressive, 260 So.3d at 224 ("There is no basis for concluding

   that the reimbursement limitation applies to charges … which the insured alone is obligated to

   pay") (internal quotation marks omitted).

            20.      For purposes of this lawsuit, the pertinent provisions of the PIP statute state the

   following:

                    627.736 Required personal injury protection benefits; exclusions;
            priority; claims.—

            [The "Reasonable Medical Expenses Coverage Mandate" is found in (1)(a), and
            states:]

                     (1) REQUIRED BENEFITS.—An insurance policy complying with
            the security requirements of s. 627.733 must provide personal injury protection
            ... to a limit of $10,000 in medical and disability benefits and $5,000 in death

   3
     As of January 1, 2013, an amendment to the PIP statute resulted in the renumbering of the subsections of the Fact
   Dependent Method and the Fee Schedule Method. Before January 1, 2013, the Fact Dependent Method was found
   in subsection (5)(a)1, but it is now found in subsection (5)(a). Before January 1, 2013, the Fee Schedule Method
   was found in subsections (5)(a)2-5, but it is now found in subsections (5)(a)1-5.



                                                             5
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 6 of 33 PageID 381




        benefits resulting from bodily injury, sickness, disease, or death arising out of
        the ownership, maintenance, or use of a motor vehicle as follows:

               (a) Medical benefits.—Eighty percent of all reasonable expenses for
        medically necessary medical, surgical, X-ray, dental, and rehabilitative services,
        including prosthetic devices and medically necessary ambulance, hospital, and
        nursing services if the individual receives initial services and care ....
               .....
        [The "Fact Dependent Method" is found in (5)(a), and states:]

               (5) CHARGES FOR TREATMENT OF INJURED PERSONS.—

                (a) A physician, hospital, clinic, or other person or institution lawfully
        rendering treatment to an injured person for a bodily injury covered by personal
        injury protection insurance may charge the insurer and injured party only a
        reasonable amount pursuant to this section for the services and supplies
        rendered, and the insurer providing such coverage may pay for such charges
        directly to such person or institution lawfully rendering such treatment if the
        insured receiving such treatment or his or her guardian has countersigned the
        properly completed invoice, bill, or claim form approved by the office upon
        which such charges are to be paid for as having actually been rendered, to the
        best knowledge of the insured or his or her guardian. However, such a charge
        may not exceed the amount the person or institution customarily charges for like
        services or supplies. In determining whether a charge for a particular service,
        treatment, or otherwise is reasonable, consideration may be given to evidence of
        usual and customary charges and payments accepted by the provider involved
        in the dispute, reimbursement levels in the community and various federal and
        state medical fee schedules applicable to motor vehicle and other insurance
        coverages, and other information relevant to the reasonableness of the
        reimbursement for the service, treatment, or supply.

        [The " Fee Schedule Method" is found in (5)(a)1-5, and states in pertinent part:]

                1. The insurer may limit reimbursement to 80 percent of the
        following schedule of maximum charges….
                .....
                4. If an insurer limits payment as authorized by subparagraph 1.,
        the person providing such services, supplies, or care may not bill or attempt
        to collect from the insured any amount in excess of such limits, except for



                                                 6
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 7 of 33 PageID 382




            amounts that are not covered by the insured's personal injury protection
            coverage due to the coinsurance amount or maximum policy limits.
   §627.736(1)(a) and (5)(a)1 and 4, Fla. Stat. (2012-2015) (emph. added).

            21.      Both methods generate a "reasonable" amount of reimbursement that satisfies

   the PIP insurer's statutory obligation under the Reasonable Medical Expenses Coverage

   Mandate. However, the Fact Dependent Method is the "default" method, and it generally

   generates the highest level of PIP benefits that a health care provider can recover under the PIP

   statute,4 while the Fee Schedule Method generally generates the minimum or lowest level of

   PIP benefits that a health care provider can recover under the PIP statute.5

                                              The Insurance Policy

            22.      "Part II(A) – Personal Injury Protection Coverage" of the Insurance Policy

   governs PIP coverage and purports to elect the Fee Schedule Method, with certain deviations

   that do not pertain to this case. Some Florida courts have held that the Insurance Company has

   not lawfully elected the Fee Schedule Method.6 However, the question of whether or not the

   Insurance Policy lawfully elects the Fee Schedule Method, has no bearing on the outcome of

   this lawsuit, as this case involves the 20% portion of the medical bill that is completely




   4
     See, e.g., Allstate Fire & Cas. Ins. v. Stand-Up MRI of Tallahassee, P.A., 188 So. 3d 1, 2-3 (Fla. 1st DCA 2015)
   (Fact Dependent Method "is the default methodology for calculating PIP reimbursements, which also apparently
   results in higher reimbursements" than the Fee Schedule Method); Geico Indemnity Co. v. Physicians Group, LLC,
   a.a.o., Paul Androski, 47 So.3d 354, 356 (Fla. 2d DCA 2010) (noting that amount payable for surgical procedure
   was $10,800 under the Fact Dependent Amount Method, but was merely $1,122 under the Fee Schedule Method).
   5
     See, Nationwide Mutual Insurance Company v. AFO Imaging, Inc., 71 So. 3d 134, 137 (Fla. 2d DCA 2011) (the
   Fee Schedule Method is "utilized in computing the minimum amount" payable by PIP insurance) (emph. added).
   6
     See, e.g., Advantacare of Florida, LLC, a.a.o. Danely Abreu v. Progressive American Ins. Co., 25 Fla. L. Weekly
   Supp. 61a (Volusia County Ct. March 17, 2017), affirmed, Case No. 2017-1008-APCC (Fla. 7th Cir. Ct. App. Div.
   March 28, 2018).




                                                             7
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 8 of 33 PageID 383




   unaffected by the Fee Schedule Method.7

            23.     In pertinent part, Part II(A) of the 2013 Insurance Policy includes the following

   provisions in which the Insurance Company first applies the Fee Schedule Method reductions

   to "medical benefits" covered by the Insurance Policy, second purports to then extend those

   same reductions to the insured's co-payment, and third agrees to be responsible for resolving

   any dispute concerning such reductions applied by the Insurance Company:

            [First:] We will reduce any payment to a medical provider under this Part
            II(A) by any amounts we deem to be unreasonable medical benefits. … Any
            reductions taken will not affect the rights of an insured person for coverage
            under this Part II(A). [Second:] Whenever a medical provider agrees to a
            reduction of medical benefits charged, any co-payment owed by an insured
            person will also be reduced.

            [Third:] The insured person shall not be responsible for payment of any
            reductions applied by us. If a medical provider disputes an amount paid by
            us, we will be responsible for resolving such dispute. If a lawsuit is initiated
            against an insured person as a result of the reduction of a medical bill by us, we
            will provide the insured person with a legal defense by counsel of our choice,
            and pay any resulting judgment. . . .

   See, Exhibit A at p. 17 of 49 (emph. added).

            24.     In pertinent part, Part II(A) of the 2017 Insurance Policy includes the same

   material provisions as quoted in paragraph 23 above, but adds the new phase, "other than

   reductions taken pursuant to FL St. 627.736(5)(a)(1) (a through f)," which is highlighted in bold

   below:

            We will reduce any payment to a medical provider under this Part II(A) by any
            amounts we deem to be unreasonable medical benefits. … Any reductions taken
            will not affect the rights of an insured person for coverage under this Part II(A).
            Whenever a medical provider agrees to a reduction of medical benefits charged,
            any co-payment owed by an insured person will also be reduced.
            .....

   7
     For purposes of this lawsuit, the Plaintiff does not take a position as to whether or not the Insurance Policy
   lawfully elects the Fee Schedule Method.



                                                            8
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 9 of 33 PageID 384




            The insured person shall not be responsible for payment of any reductions
            applied by us. If a medical provider disputes an amount paid by us, we will be
            responsible for resolving such dispute. If a lawsuit is initiated against an insured
            person as a result of the reduction of a medical bill by us, other than reductions
            taken pursuant to FL St. 627.736(5)(a)(1) (a through f), we will provide the
            insured person with a legal defense by counsel of our choice, and pay any
            resulting judgment. . . .

   See, Exhibit B at p. 18-19 of 52 (emphasis added to show new provision).8

            25.      Some Florida courts have ruled that the provision of the Insurance Policy which

   purports to extend the Fee Schedule Method reductions to the insured's 20% coinsurance or co-

   payment amount is unlawful. See, e.g., Abreu, 25 Fla. L. Weekly Supp. 564a at ¶45. Likewise,

   the Florida Supreme Court has held that there is "no basis for concluding that the reimbursement

   limitation applies to charges … which the insured alone is obligated to pay." Progressive, 260

   So.3d at 224 (internal quotation marks omitted).

             Background Information – Examples Concerning Three Insured Patients

            26.      The Insurance Company routinely reduces the insured's 20% coinsurance or co-

   payment amount in an unlawful manner, has imposed such unlawful reductions on numerous

   occasions, and continues to make such unlawful reductions in an ongoing and continuing

   manner.

            27.      Three examples of the Insurance Company's numerous, ongoing, and continuing

   unlawful reductions involve Insured Patients YGM, DSN, and YCA.



   8
     The Plaintiff contends that the phrase "other than reductions taken pursuant to FL St. 627.736(5)(a)(1) (a through
   f)" inserted in above-quoted provision of the 2017 Insurance Policy has no bearing on the outcome of this case.
   This is because: (a) the phrase is implicated in a lawsuit initiated against an insured person, (b) Section
   627.736(5)(a)1.a-f does not authorize any limitations or reductions to the amount of the insured patient's
   coinsurance or co-payment, and (c) this lawsuit does not pertain to any reductions or limitations applied pursuant
   to Section 637.736(5)(a)1.a-f. See, Progressive, 260 So.3d at 224 ("There is no basis for concluding that the
   reimbursement limitation applies to charges … which the insured alone is obligated to pay") (internal quotation
   marks omitted).



                                                              9
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 10 of 33 PageID 385




          28.     On or about August 15, 2018, Insured Patient YGM was involved in a motor

   vehicle accident, and as a result, sustained bodily injuries related to the operation, maintenance,

   or use of a motor vehicle.

          29.     At the time of that accident, Insured Patient YGM was a contracting party, a

   named insured, and/or an omnibus insured under a motor vehicle insurance policy issued by the

   Insurance Company, consistent with the exemplar of the 2013 Insurance Policy attached hereto

   as "Exhibit A," which was in full force and effect, and provided PIP coverage as required by

   law to comply with the Florida Motor Vehicle No-Fault Law.

          30.     With respect to the injuries sustained by Insured Patient YGM as a result of that

   accident, the Health Care Provider subsequently rendered health care services to the Insured

   Patient on or about November 8, 2018.

          31.     Prior to providing such medical services and as a condition to providing them,

   the Health Care Provider obtained from Insured Patient YGM a written assignment of benefits,

   a redacted copy of which is attached hereto as "Exhibit C."

          32.     Pursuant to the assignment of benefits, the Health Care Provider "stands in the

   shoes" of Insured Patient YGM. See, e.g., Geico Indem. Co. v. Virtual Imaging Services, Inc.,

   79 So. 3d 55, 58, n. 1 (Fla. 3d DCA 2011) (as policyholder's assignee, health care provider

   stands in the shoes of the assignor and may enforce the insurance policy against the insurance

   company); Prof'l Consulting Services, Inc. v. Hartford Life & Accident Ins. Co., 849 So. 2d

   446, 447 (Fla. 2d DCA 2003) (where insured makes a valid assignment of after-loss claims

   under insurance policy, the assignee stands in the insured's shoes and has the same rights and

   status that insured does).




                                                    10
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 11 of 33 PageID 386




          33.    After providing health care services to Insured Patient YGM, the Health Care

   Provider timely submitted a bill to the Insurance Company for the services rendered.

          34.    In response to the bill for health care services provided to Insured Patient YGM,

   the Insurance Company issued an "Explanation of Reimbursement" form which purported to

   extend the Fee Schedule Method reductions to the portion of the bill that applies to Insured

   Patient YGM's 20% coinsurance or co-payment. A redacted copy of the Explanation of

   Reimbursement form is attached hereto as "Exhibit D."

          35.    With respect to the bill for health care services provided to Insured Patient YGM,

   a side-by-side comparison of what the Insurance Company did and what the Plaintiff contends

   the Insurance Company should have done, is as follows:

                                        What the Insurance          What Plaintiff
                                         Company did            contends the Insurance
                                                                Company should have
                                                                        done
                "Amount Charged"                  $1,357.64                  $1,357.64
            (Fee Schedule Reduction)              ($291.36)                     ($0.00)
                "Allowed Amount"                  $1,066.28                 $1,3,57.64
                 20% Coinsurance                     x 20%                       x 20%
            Co-Payment Amount due                   $213.26                    $271.53
               from Insured Patient
                      YGM
              Unlawful Co-Payment                      $58.27                     N.A.
                    Reduction

   Thus, in this example, the Insurance Company applied the Fee Schedule Method to unlawfully

   reduce Insured Patient YGM's 20% coinsurance amount from $271.53 to $213.26, which is a

   reduction of $58.27.




                                                  11
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 12 of 33 PageID 387




          36.     On or about August 27, 2018, Insured Patient DSN was involved in a motor

   vehicle accident, and as a result, sustained bodily injuries related to the operation, maintenance,

   or use of a motor vehicle.

          37.     At the time of that accident, Insured Patient DSN was a contracting party, a

   named insured, and/or an omnibus insured under motor vehicle insurance policy issued by the

   Insurance Company, consistent with the exemplar of the 2017 Insurance Policy attached hereto

   as "Exhibit B," which was in full force and effect, and provided PIP coverage as required by

   law to comply with the Florida Motor Vehicle No-Fault Law.

          38.     With respect to the injuries sustained by Insured Patient DSN as a result of that

   accident, the Health Care Provider subsequently rendered health care services to the Insured

   Patient on or about September 24, 2018.

          39.     Prior to providing such medical services and as a condition to providing them,

   the Health Care Provider obtained from Insured Patient DSN a written assignment of benefits,

   a redacted copy of which is attached hereto as "Exhibit E."

          40.     Pursuant to the assignment of benefits, the Health Care Provider "stands in the

   shoes" of Insured Patient DSN. See, e.g., Virtual Imaging, 79 So. 3d at 58, n. 1; Prof'l

   Consulting Services, 849 So. 2d at 447.

          41.     After providing health care services to Insured Patient DSN, the Health Care

   Provider timely submitted a bill to the Insurance Company for the services rendered.

          42.     In response to the bill for health care services provided to Insured Patient DSN,

   the Insurance Company issued an "Explanation of Reimbursement" form which purported to

   extend the Fee Schedule Method reductions to the portion of the bill that applies to Insured




                                                    12
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 13 of 33 PageID 388




   Patient DSN's 20% coinsurance or co-payment. A redacted copy of the Explanation of

   Reimbursement form is attached hereto as "Exhibit F."

          43.     With respect to the bill for health care services provided to Insured Patient DSN,

   a side-by-side comparison of what the Insurance Company did and what the Plaintiff contends

   the Insurance Company should have done, is as follows:

                                          What the Insurance          What Plaintiff
                                           Company did            contends the Insurance
                                                                  Company should have
                                                                          done
                "Amount Charged"                    $1,372.03                  $1,372.03
            (Fee Schedule Reduction)                ($295.29)                     ($0.00)
                "Allowed Amount"                    $1,076.74                  $1,372.03
                 20% Coinsurance                       x 20%                       x 20%
              Co-Payment due from                     $215.35                    $274.41
               Insured Patient DSN
              Unlawful Co-Payment                        $59.06                     N.A.
                    Reduction

   Thus, in this example, the Insurance Company applied the Fee Schedule Method to unlawfully

   reduce Insured Patient DSN's 20% coinsurance amount from $274.41 to $215.35, which is a

   reduction of $59.06.

          44.     On or about July 14, 2018, Insured Patient YCA was involved in a motor vehicle

   accident, and as a result, sustained bodily injuries related to the operation, maintenance, or use

   of a motor vehicle.

          45.     At the time of that accident, Insured Patient YCA was a contracting party,r a

   named insured, and/or an omnibus insured under a motor vehicle insurance policy issued by the

   Insurance Company, consistent with the exemplar of the 2017 Insurance Policy attached hereto

   as "Exhibit B," which was in full force and effect, and provided PIP coverage as required by

   law to comply with the Florida Motor Vehicle No-Fault Law.



                                                    13
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 14 of 33 PageID 389




          46.    With respect to the injuries sustained by Insured Patient YCA as a result of that

   accident, the Health Care Provider subsequently rendered health care services to the Insured

   Patient on or about August 17, 2018.

          47.    Prior to providing such medical services and as a condition to providing them,

   the Health Care Provider obtained from Insured Patient YCA a written assignment of benefits,

   a redacted copy of which is attached hereto as "Exhibit G."

          48.    Pursuant to the assignment of benefits, the Health Care Provider "stands in the

   shoes" of Insured Patient YCA. See, e.g., Virtual Imaging, 79 So. 3d at 58, n. 1; Prof'l

   Consulting Services, 849 So. 2d at 447.

          49.    After providing health care services to Insured Patient YCA, the Health Care

   Provider timely submitted a bill to the Insurance Company for the services rendered.

          50.    In response to the bill for health care services provided to Insured Patient YCA,

   the Insurance Company issued an "Explanation of Reimbursement" form which purported to

   extend the Fee Schedule Method reductions to the portion of the bill that applies to Insured

   Patient YCA's 20% coinsurance or co-payment. A redacted copy of the Explanation of

   Reimbursement form is attached hereto as "Exhibit H."

          51.    With respect to the bill for health care services provided to Insured Patient YCA,

   a side-by-side comparison of what the Insurance Company did and what the Plaintiff contends

   the Insurance Company should have done, is as follows:




                                                  14
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 15 of 33 PageID 390




                                         What the Insurance         What Plaintiff
                                          Company did           contends the Insurance
                                                                Company should have
                                                                        done
               "Amount Charged"                    $1,257.99                 $1,257.99
            (Fee Schedule Reduction)               ($251.97)                    ($0.00)
               "Allowed Amount"                    $1,006.02                 $1,257.99
                20% Coinsurance                       x 20%                      x 20%
              Co-Payment due from                    $201.20                   $251.60
              Insured Patient YCA
              Unlawful Co-Payment                      $50.40                     N.A.
                   Reduction

   Thus, in this example, the Insurance Company applied the Fee Schedule Method to unlawfully

   reduce Insured Patient YCA's 20% coinsurance amount from $251.60 to $201.20, which is a

   reduction of $50.40.

                                       Nature of the Dispute

          52.     The Health Care Provider contends that the Fee Schedule Method can only be

   applied to the 80% portion of the medical bill covered by the Reasonable Medical Expenses

   Mandate and cannot lawfully be extended to the portion of a medical bill that is covered by a

   PIP insured's own 20% coinsurance or co-payment obligation. As illustrated by the foregoing

   examples involving Insured Patients YGM, DSN, and YCA, the Insurance Company disagrees,

   and routinely purports to extend the Fee Schedule Method reductions to the portion of a medical

   bill that is not reimbursable by the Insurance Company, but rather, is solely covered by an

   insured patient's 20% coinsurance or co-payment obligation.

          53.     The Health Care Provider regularly provides health care services to the

   Insurance Company's PIP insureds, and reasonably anticipates that this will continue into the

   foreseeable future.




                                                  15
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 16 of 33 PageID 391




           54.     The Insurance Company's reductions to the portion of a medical bill that is solely

   covered by an insured patient's 20% coinsurance or co-payment obligation place the Health

   Care Provider and similarly situated health care providers in an untenable position. On one

   hand, Section 627.736(5)(a)4 prohibits a health care provider from balance-billing their insured

   patients for reductions applied pursuant to the Fee Schedule Method. On the other hand, under

   Section 817.234(7)(a), Florida Statutes, it is a felony-level crime if a health care provider does

   not charge and fully collect the patient’s co-payment. These statutory requirements place

   Florida health care providers in the hopeless position of being unable to predict how much they

   can lawfully charge and collect from their patients covered by PIP insurance provided by the

   Insurance Company.

                                       Class Action Allegations

           55.     Pursuant to Federal Rule of Civil Procedure 23, the Health Care Provider,

   together with such other individuals that may join this action as class representatives, hereby

   brings Counts I, II, and III of this complaint on its own behalf and on behalf of all those similarly

   situated persons defined as follows:

           All persons and/or entities who:

           (a)     are health care providers operating in the State of Florida;

           (b)     issued a medical bill for health care services provided to a patient who
                   had PIP coverage under the Insurance Policy issued by the Insurance
                   Company during the 5-year time period prior to the filing of this lawsuit;

           (c)     own an assignment of benefits from the insured patient for insurance
                   benefits associated with the medical bill; and

           (d)     received an "Explanation of Reimbursement" form from the Insurance
                   Company which purported to extend the Fee Schedule Method




                                                     16
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 17 of 33 PageID 392




                  reductions to the portion of the medical bill that applies to the insured
                  patient's 20% coinsurance or co-payment;

          excluding any coinsurance or co-payment claims otherwise described above
          which: (i) have already been fully paid by the insured or the Insurance Company,
          or were otherwise satisfied through litigation or settlement or release; (ii) were
          denied or reduced for any reason other than the Insurance Company's purported
          application of the Fee Schedule Method to the portion of the medical bill that
          applies to the insured patient's 20% coinsurance or co-payment; (iii) are barred
          by operation of Section 627.736(15), Florida Statutes; and/or (iv) are the subject
          of pending litigation against the insured patient or the Insurance Company as of
          the date of any class certification order or other deadline established by the Court
          (hereinafter the "Class").

          56.     As used herein the "2013 Insurance Policy Sub-Class" is comprised of all Class

   members with claims covered by the 2013 Insurance Policy.

          57.     As used herein the "2017 Insurance Policy Sub-Class" is comprised of all Class

   members with claims covered by the 2017 Insurance Policy.

          58.     The Health Care Provider reserves the right to amend the Class and Sub-Class

   definitions as discovery proceeds and to conform to the evidence.

          59.     While the exact number of Class members is unknown at this time, the Health

   Care Provider submits that the number of Class members is so numerous that separate joinder

   of each member is impractical. The Insurance Company's Notice of Removal (Doc. 1) alleges

   there are more than 100 putative Class members. In addition, according to data published by

   the Florida Department of Highway Safety and Motor Vehicles, there are well over 400,000

   traffic accidents per year in the State of Florida, and a significant percentage of those traffic

   accidents result in injuries. See, https://flhsmv.gov/pdf/crashreports/crash_facts_2017.pdf.

   Accordingly, the Health Care Provider has a good faith reason to believe that, during the five-

   year time period described by the Class definition herein, there are more than enough similarly




                                                    17
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 18 of 33 PageID 393




   situated health care providers who are potential Class members to satisfy the numerosity

   requirements of Rule 23.

          60.       This action poses questions of law and fact that are common to and affect the

   rights of all members of the Class. Such questions of law and fact include but are not limited to

   the following:

                    (a)    With respect to medical bills for health care services rendered by the

          Class members to insured patients with PIP coverage under the Insurance Policy, did

          the Insurance Company issue an "Explanation of Reimbursement" form which

          purported to extend the Fee Schedule Method reductions to the portion of the bills that

          applied only to the insured patients' 20% coinsurance or co-payment obligation?

                    (b)    Is a PIP insurer lawfully authorized to extend the Fee Schedule Method

          reductions to the portion of a medical bill that applies only to the insured patient's 20%

          coinsurance or co-payment obligation?

                    (c)    With respect to the 2017 Insurance Policy and the 2017 Insurance Policy

          Sub-Class, are reductions taken by a PIP insurer pursuant to Section 627.736(5)(a)1.a

          through f applicable to the portion of the medical bill that is covered only by the insured

          patient's 20% coinsurance or co-payment obligation?

                    (d)    Does the Insurance Policy unlawfully purport to extend the Fee Schedule

          Method reductions to the portion of a medical bill that is covered only by the insured

          patient's 20% coinsurance or co-payment obligation?




                                                   18
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 19 of 33 PageID 394




                (e)     With respect to the 2013 Insurance Policy and the 2013 Insurance Policy

         Sub-Class, did the Insurance Company agree to assume responsibility or indemnify or

         otherwise cover its insured for disputed reductions applied by the Insurance Company?

                (f)     With respect to the 2017 Insurance Policy and the 2017 Insurance Policy

         Sub-Class, did the Insurance Company agree to assume responsibility or indemnify or

         otherwise cover its insured for disputed reductions applied by the Insurance Company?

                (g)     Are the Health Care Provider and/or the Class members entitled to

         declaratory relief to determine the parties' respective rights and obligations concerning

         Section 627.736(5)(a)1 and 4, and/or the provisions of the Insurance Policy?

                (h)     Are the Health Care Provider and/or the Class members entitled to

         injunctive relief to require the Insurance Company to cease and desist from continuing

         to extend the Fee Schedule Method reductions to the portion of a medical bill that

         applies only to the insured patient's 20% coinsurance or co-payment obligation?

                (i)     Are the Health Care Provider and/or the 2013 Insurance Policy Sub-

         Class members entitled to recover damages associated with the Insurance Company's

         business practice of purporting to extend the Fee Schedule Method reductions to the

         portion of a medical bill that applies only to the insured patient's 20% coinsurance or

         co-payment?

                (j)     Are the Health Care Provider and/or the 2017 Insurance Policy Sub-

         Class members entitled to recover damages associated with the Insurance Company's

         business practice of purporting to extend the Fee Schedule Method reductions to the




                                                 19
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 20 of 33 PageID 395




            portion of a medical bill that applies only to the insured patient's 20% coinsurance or

            co-payment obligation?

            61.    Based on the facts and circumstances set forth herein, the Health Care Provider's

   claims are typical of the claims of the members of the Class and the members of each Sub-

   Class.

            62.    Further, other individual plaintiffs may elect to join this action upon such

   grounds as the Court may set forth and these individuals will likewise have issues that are

   common to those of all other class members.

            63.    The Health Care Provider and its undersigned attorneys are well-qualified and

   experienced in handling class action litigation and will adequately and fairly protect the

   interests of the Class.

            64.    With respect to Counts I and II below, the Health Care Provider brings this class

   action pursuant to Federal Rule of Civil Procedure 23(b)(2) on the grounds that the Insurance

   Company has acted or refused to act on grounds that apply generally to the Class, so that final

   injunctive relief or corresponding declaratory relief is appropriate respecting the Class as a

   whole.

            65.    With respect to Count III below, the Health Care Provider brings this class action

   pursuant to Federal Rule of Civil Procedure 23(b)(3) on the grounds that the questions of law

   or fact common to the Class members predominate over any questions affecting only individual

   members, and a class action is superior to other available methods for fairly and efficiently

   adjudicating the controversy.




                                                    20
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 21 of 33 PageID 396




           66.     Alternatively, pursuant to Federal Rule of Civil Procedure 23(c)(4), to the extent

   appropriate, any claim asserted herein may be brought or maintained as a class action with

   respect to particular issues.

                                    Count I – Declaratory Relief

           67.     This is a class action for declaratory relief pursuant to Chapter 86, Florida

   Statutes, brought by the Health Care Provider and the Class against the Insurance Company.

   Alternatively, in the event that class certification is unavailable, this count is brought by the

   Health Care Provider against the Insurance Company.

           68.     The Health Care Provider realleges and incorporates by reference paragraphs 1-

   64 and 66 above.

           69.     Section 627.736(10), Florida Statutes establishes a condition precedent which

   requires a plaintiff to submit to the PIP insurer a pre-suit demand letter prior "to filing any

   action for benefits under this section…." Because this is a declaratory judgment action pursuant

   to Chapter 86 and is not an action for PIP benefits under Section 627.736, the pre-suit demand

   letter requirement of Section 627.736(10) does not apply.

           70.     The Health Care Provider takes the position that a PIP insurer is not lawfully

   authorized to extend the Fee Schedule Method reductions to the portion of a medical bill that

   applies to the insured patient's 20% coinsurance or co-payment obligation. The Insurance

   Company disagrees and routinely purports to extend the Fee Schedule Method reductions to the

   portion of a medical bill that applies to the insured patient's 20% coinsurance or co-payment

   obligation.




                                                    21
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 22 of 33 PageID 397




          71.     With respect to the 2017 Insurance Policy, the Health Care Provider takes the

   position that reductions taken by a PIP insurer pursuant to Section 627.736(5)(a)1.a through f

   are not applicable to the portion of the medical bill that is covered by the insured patient's 20%

   coinsurance or co-payment. The Insurance Company disagrees and routinely purports to extend

   the Section 627.736(5)(a)1.a through f reductions to the portion of a medical bill that applies to

   the insured patient's 20% coinsurance or co-payment.

          72.     The Health Care Provider contends that the Insurance Policy unlawfully

   purports to extend the Fee Schedule Method reductions to the portion of a medical bill that is

   covered by the insured patient's 20% coinsurance or co-payment. The Insurance Company

   disagrees and contends that it is lawful to extend the Fee Schedule Method reductions to the

   portion of a medical bill that applies to the insured patient's 20% coinsurance or co-payment.

          73.     The Health Care Provider contends that pursuant to the terms of the Insurance

   Policy, the Insurance Company agreed to be responsible for disputed reductions applied by the

   Insurance Company. The Insurance Company disagrees and does not compensate health care

   providers for the Fee Schedule Method reductions it purports to extend to the portion of a

   medical bill that applies to the insured patient's 20% coinsurance or co-payment obligation.

          74.     The Health Care Provider is in doubt concerning its rights, and a bona fide

   present controversy exists between the Health Care Provider, the Class members, and the

   Insurance Company concerning the proper interpretation of Section 627.736(5)(a)5(a)1 and 4,

   and other applicable law, and the express terms of the Insurance Policy, and the parties'

   respective rights and obligations thereunder, with respect to issues which include but are not

   limited to the following:




                                                    22
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 23 of 33 PageID 398




                   (a)     Is a PIP insurer lawfully authorized to extend the Fee Schedule Method

           reductions to the portion of a medical bill that applies only to the insured patient's 20%

           coinsurance or co-payment obligation?

                   (b)     With respect to the 2017 Insurance Policy and the 2017 Insurance Policy

           Sub-Class, are reductions taken by a PIP insurer pursuant to Section 627.736(5)(a)1.a

           through f applicable to the portion of the medical bill that is covered only by the insured

           patient's 20% coinsurance or co-payment obligation?

                   (c)     Does the Insurance Policy unlawfully purport to extend the Fee Schedule

           Method reductions to the portion of a medical bill that is covered only by the insured

           patient's 20% coinsurance or co-payment obligation?

                   (d)     With respect to the 2013 Insurance Policy and the 2013 Insurance Policy

           Sub-Class, did the Insurance Company agree to assume responsibility or indemnify or

           otherwise cover its insured for disputed reductions applied by the Insurance Company?

                   (e)     With respect to the 2017 Insurance Policy and the 2017 Insurance Policy

           Sub-Class, did the Insurance Company agree to assume responsibility or indemnify or

           otherwise cover its insured for disputed reductions applied by the Insurance Company?

           75.     The Health Care Provider does not seek a mere advisory opinion, but rather,

   there is a bona fide, actual, present, and practical need for a declaration of the parties’ respective

   rights, duties, and obligations under Section 627.736(5)(a)1 and 4, and other applicable law,

   and the express terms of the Insurance Policy. For example, without such a declaration, health

   care providers are left uncertain as to whether they are authorized under Section 627.736(5)(a)4

   to charge the insured patient for the balance of the medical bill that the Insurance Company




                                                      23
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 24 of 33 PageID 399




   does not pay, and/or whether they are prohibited by Section 817.234(7)(a) to not charge the

   insured patient for that unpaid balance.

          76.     The rights, status, or other equitable or legal relations of the parties are affected

   by Section 627.736(5)(a)1 and 4, and other applicable law, and the express terms of the

   Insurance Policy. Accordingly, pursuant to Chapter 86, the Health Care Provider and the Class

   members may obtain a declaration of rights, status, or other equitable or legal relations

   thereunder.

          77.     Section 86.011, Florida Statutes states that this Court has "jurisdiction … to

   declare rights, status, and other equitable or legal relations whether or not further relief is or

   could be claimed." Section 86.111, Florida Statutes states, "The existence of another adequate

   remedy does not preclude a judgment for declaratory relief." Thus, regardless of whether

   damages are available to the Health Care Provider or the Class under Count III, this Court still

   has jurisdiction to determine the parties' respective rights, status, and other equitable or legal

   relations under the Florida PIP statute and/or the Insurance Policy.

          78.     Section 86.011(2), Florida Statutes states that "The court may render declaratory

   judgments on the existence, or nonexistence … Of any fact upon which the existence or

   nonexistence of such immunity, power, privilege, or right does or may depend, whether such

   immunity, power, privilege, or right now exists or will arise in the future." Thus, the Court still

   has jurisdiction to determine whether the Insurance Company's conduct has been unlawful, in

   order to prevent the same unlawful conduct in the future.

          79.     Section 86.021, Florida Statutes states, "Any person claiming to be interested or

   who may be in doubt about his or her rights under a … contract, … or whose rights, status, or




                                                    24
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 25 of 33 PageID 400




   other equitable or legal relations are affected by a statute … may have determined any question

   of construction or validity arising under such statute, … contract, … or any part thereof, and

   obtain a declaration of rights, status, or other equitable or legal relations thereunder." Thus, the

   Court has jurisdiction to determine the rights of "any person" (such as the Health Care Provider)

   who is in doubt about its rights under the PIP statute and/or the Insurance Policy. Because the

   Health Care Provider and the Class members routinely provide health care services to the

   Insurance Company's PIP insureds, the issues raised in this declaratory relief claim affect the

   Health Care Provider and the Class members on an ongoing and continuing basis.

             80.   Section 86.031, Florida Statutes states, "A contract may be construed either

   before or after there has been a breach of it." Under this statute, the Court has jurisdiction to

   determine whether the Insurance Company has violated the PIP statute by extending the Fee

   Schedule Method reductions to the portion of a medical bill that applies to the insured patient's

   20% coinsurance or co-payment, and/or whether this conduct will violate the PIP Statute in the

   future.

             81.   Section 86.051, Florida Statutes states, "Any declaratory judgment rendered

   pursuant to this chapter may be rendered by way of anticipation with respect to any act not yet

   done or any event which has not yet happened, and in such case the judgment shall have the

   same binding effect with respect to that future act or event, and the rights or liability to arise

   therefrom, as if that act or event had already been done or had already happened before the

   judgment was rendered." This statute confirms that the Court has jurisdiction to determine the

   legality of the Insurance Company's past conduct, in order to gauge its anticipated future

   conduct and to prevent unlawful conduct in the future.




                                                     25
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 26 of 33 PageID 401




           82.     Section 86.071, Florida Statutes states, in pertinent part, that when a declaratory

   action "concerns the determination of an issue of fact, the issue may be tried as issues of fact

   are tried in other civil actions in the court in which the proceeding is pending. To settle questions

   of fact necessary to be determined before judgment can be rendered, the court may direct their

   submission to a jury." Thus, the existence of disputed fact issues does not prevent the Court

   from providing declaratory relief under Chapter 86.

           83.     The Health Care Provider has retained the undersigned counsel to prosecute this

   action and is entitled to recover its reasonable attorneys' fees and costs pursuant to Section

   627.428, Florida Statutes.

                                     Count II – Injunctive Relief

           84.     This is a common law action for injunctive relief brought by the Health Care

   Provider and the Class against the Insurance Company. Alternatively, in the event that class

   certification is unavailable, this count is brought by the Health Care Provider against the

   Insurance Company.

           85.     The Health Care Provider realleges and incorporates by reference paragraphs 1-

   64 and 66 above.

           86.     Section 627.736(10), Florida Statutes establishes a condition precedent which

   requires a plaintiff to submit to the PIP insurer a pre-suit demand letter prior "to filing any

   action for benefits under this section…." Because this is a common law injunctive relief action

   and is not an action for PIP benefits under Section 627.736, the pre-suit demand letter

   requirement of Section 627.736(10) does not apply.




                                                     26
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 27 of 33 PageID 402




          87.     The Health Care Provider and the Class members will suffer irreparable injury

   if the Insurance Company is permitted in the future to continue unlawfully extending the Fee

   Schedule Method reductions to the portion of a medical bill that applies to the insured patient's

   20% coinsurance or co-payment. Examples of such irreparable injury include but are not limited

   to the following:

                  (a)     Under Section 627.736(5)(a)4, "If an insurer limits payment as

          authorized by [Section 627.736(5)(a)1], the person providing such services, supplies, or

          care may not bill or attempt to collect from the insured any amount in excess of such

          limits, except for amounts that are not covered by the insured's personal injury

          protection coverage due to the coinsurance amount or maximum policy limits." This

          prohibition applies only to the 80% portion of a medical bill that the Insurance Company

          is responsible for covering and does not apply to the insured patient's 20% coinsurance

          or co-payment portion of the medical bill. Thus, the Insurance Company is placing

          Class members in the untenable position of being unable to recover full payment from

          the insured patient and is exacting an involuntary discount from Class members.

                  (b)     Absent injunctive relief requiring the Insurance Company to cease and

          desist from such wrongful conduct in the future, the Health Care provider and the Class

          members are left uncertain as to whether they are authorized under Section

          627.736(5)(a)4 to charge the insured patient for the balance of the medical bill that the

          Insurance Company does not pay, and/or whether they are prohibited by Section

          817.234(7)(a) to not charge the insured patient for that unpaid balance.




                                                   27
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 28 of 33 PageID 403




                    (c)     Absent injunctive relief requiring the Insurance Company to cease and

             desist from such wrongful conduct in the future, the Health Care provider and the Class

             members are left in the untenable position of having to address the Insurance Company's

             continuing and ongoing wrongs with a multiplicity of lawsuits, in the various different

             county courts across the State of Florida, with the risk of suffering inconsistent and

             varying results.

                    (d)     The Insurance Company's continuing and ongoing unlawful conduct

             places its own PIP insureds at risk that Class members will refuse to treat them without

             receiving full payment in advance of receiving medical services needed to properly treat

             and/or diagnose their health condition, and this will lead to incalculable or

             unascertainable losses to third parties.

             88.    The Health Care Provider and the Class members have a clear legal right to seek

   an injunction requiring that the Insurance Company cease and desist in the future from

   unlawfully extending the Fee Schedule Method reductions to the portion of a medical bill that

   applies to the insured patient's 20% coinsurance or co-payment obligation.

             89.    The Health Care Provider and the Class members have no other adequate remedy

   at law.

             90.    The injunctive relief requested by the Health Care Provider and the Class

   members would not be contrary to the interest of the public generally.

             91.    The Health Care Provider has retained the undersigned counsel to prosecute this

   action and is entitled to the recovery of its reasonable attorneys' fees and costs pursuant to

   Section 627.428, Florida Statutes.




                                                        28
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 29 of 33 PageID 404




                                  Count III – Breach of Contract

            92.   This is a common law action for breach of contract brought by the Health Care

   Provider and the Class against the Insurance Company. Alternatively, in the event that class

   certification is unavailable, this count is brought by the Health Care Provider against the

   Insurance Company.

            93.   The Health Care Provider realleges and incorporates by reference paragraphs 1-

   63 and 65-66 above.

            94.   Section 627.736(10), Florida Statutes establishes a condition precedent which

   requires a plaintiff to submit to the PIP insurer a pre-suit demand letter prior "to filing any

   action for benefits under this section…." Because this is an action seeking damages caused by

   the Insurance Company's breach of its agreement to be responsible for unlawful reductions of

   the insured patient's coinsurance or co-payment obligation and is not an action for PIP benefits

   under Section 627.736, the pre-suit demand letter requirement of Section 627.736(10) does not

   apply.

            95.   The Insurance Company unlawfully extended the Fee Schedule Method

   reductions to the portion of a medical bill that applies to the insured patient's 20% coinsurance

   or co-payment obligation.

            96.   Pursuant to the Class definition set forth herein, none of Class members' bills

   were denied or reduced for any reason other than the Insurance Company's application of the

   Fee Schedule Method reductions to the portion of a medical bill that applies only to the insured

   patient's 20% coinsurance or co-payment obligation.




                                                   29
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 30 of 33 PageID 405




          97.     With respect to the 2013 Insurance Policy Sub-Class, after applying unlawful

   reductions to the portion of the medical bills that applied only to the insured patient's 20%

   coinsurance or co-payment obligation, the Insurance Company failed or refused to pay for those

   unlawful reductions, in breach of the portion of the 2013 Insurance Policy which states:

          The insured person shall not be responsible for payment of any reductions
          applied by us. If a medical provider disputes an amount paid by us, we will be
          responsible for resolving such dispute. . . .

   Exhibit A, at p. 17 of 49 (emph. added).

          98.     With respect to the 2017 Insurance Policy Sub-Class, after applying unlawful

   reductions to the portion of the medical bills that applied to the insured patient's 20%

   coinsurance or co-payment, the Insurance Company failed or refused to pay for those unlawful

   reductions, in breach of the portion of the 2017 Insurance Policy which states:

          The insured person shall not be responsible for payment of any reductions
          applied by us. If a medical provider disputes an amount paid by us, we will be
          responsible for resolving such dispute. . . .

   Exhibit B, at p. 19 of 52 (emph. added).

          99.     As a direct and proximate result of the Insurance Company's unlawful reductions

   of insured patients' medical bill and the Insurance Company's refusal or failure to accept

   responsibility for those unlawful reductions, the Health Care Provider and the Class members

   have incurred damages in the amount of the unlawful reductions imposed by the Insurance

   Company.

          100.    The Health Care Provider has retained the undersigned counsel to prosecute this

   action and is entitled to the recovery of its reasonable attorneys' fees and costs pursuant to

   Sections 627.428, Florida Statutes.




                                                   30
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 31 of 33 PageID 406




                                      PRAYER FOR RELIEF

             WHEREFORE, the Health Care Provider respectfully requests this Honorable Court

   to award the following relief against the Insurance Company:

             a.    Issue an order certifying that Counts I, II and/or III, and/or particular issues

   raised therein are properly maintainable as a class action under Rule 1.220(b)(2), (b)(3), and/or

   (d)(4).

             b.    Issue an order appointing the Health Care Provider as the Class Representative.

             c.    Issue an order appointing the undersigned law firms as class counsel.

             d.    Issue an order granting a declaratory judgment under Count I declaring the

   parties' respective rights and obligations under Section 627.736(5)(a)1 and 4, any other

   applicable law, and the Insurance Policy.

             e.    Issue an order granting a temporary and/or permanent injunction under Count II

   requiring the Insurance Company to cease and desist in the future from continuing to unlawfully

   extend the Fee Schedule Method reductions to the portion of a medical bill that applies to the

   insured patient's 20% coinsurance or co-payment.

             f.    Issue a judgment for damages against the Insurance Company and in favor of

   the Health Care Provider and/or the Class under Count III, together with interest.

             g.    Issue an order requiring the Insurance Company to pay the Health Care

   Provider's reasonable attorneys' fees and costs pursuant to Sections 627.428.

             h.    Grant such other relief as this Honorable Court deems appropriate.




                                                   31
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 32 of 33 PageID 407




                                   DEMAND FOR JURY TRIAL

          The Health Care Provider, on all on behalf of itself and all others similarly situated who

   may join this action, hereby demands a trial by jury on all the issues so triable.

                                                 Respectfully submitted,

                                                 /s/ J. Daniel Clark
                                                 J. Daniel Clark, FBN 0106471
                                                 dclark@clarkmartino.com
                                                 CLARK ♦ MARTINO, P.A.
                                                 3407 W. Kennedy Blvd.
                                                 Tampa, FL 33609
                                                 Telephone: (813) 879-0700
                                                 Facsimile: (813) 879-5498

                                                 David M. Caldevilla, FBN 654248
                                                 dcaldevilla@dgfirm.com
                                                 de la PARTE & GILBERT, P.A.
                                                 P.O. Box 2350
                                                 Tampa, FL 33601-2350
                                                 Telephone: (813) 229-2775
                                                 Facsimile: (813) 229-2712

                                                 Matthew A. Crist, FBN 0035539
                                                 cristm@cristlegal.com
                                                 CRIST LEGAL | PA
                                                 606 East Madison Street
                                                 Tampa, FL 33602
                                                 Telephone: (813) 575-5200
                                                 Facsimile: (813) 575-2520

                                                 COUNSEL FOR PLAINTIFF




                                                    32
Case 8:19-cv-01299-MSS-CPT Document 19 Filed 07/11/19 Page 33 of 33 PageID 408




                                 CERTIFICATE OF SERVICE

          I HEREBY CERTIFY on July 11, 2019, I electronically filed the foregoing with the

   Clerk of Court by using this Court’s CM/ECF system that will send a notice of electronic filing

   to all counsel of record.

                                                /s/ J. Daniel Clark
                                                J. Daniel Clark




                                                  33
